Title: From Thomas Jefferson to Bey of Tunis Hammuda Pasha, 28 June 1806
From: Jefferson, Thomas
To: Hammuda Pasha, Bey of Tunis


                        
                            Great & good friend
                            
                            
                                28 June 1806
                            
                        
                        I learned with great concern that the Commander of our squadron in the Mediterranean, Commodore Rogers,
                            deeming it his duty to ask explanations of menaces understood to have been signified towards the US. had done this in a
                            manner not consisting with the respect due to your Excellency’s character, nor with the friendship which I bear you. In
                            this, be assured that he was not governed by his instructions, which have inculcated, on all occasions, the greatest
                            respect for your person & government, and a spirit of conciliation in the execution of all his duties. of this he will
                            be made duly sensible on his return home, now daily expected.
                        The measure adopted by Y. E. of transferring the explanations, by a special mission, to this place, was a
                            proof of that desire for the maintenance of peace between our two countries which I have a pleasure in meeting &
                            cherishing. I have accordingly recieved your Ambassador Soliman Melemelli—with all the cordiality & respect, which a
                            missionary from you so justly commands and have endeavored, in all our conferences, to convince him of our sincere desire
                            to preserve the peace & good understanding so happily subsisting between us, & of our firm persuasion that the
                            interests of both countries, well understood & calculated, can be permanently established only by the practice of
                            justice, equality, & mutual forbearance.   if the Ambassador has pressed too strongly & persevered too inflexibly in,
                            certain demands to which we cannot accede, I have ascribed it to a laudable zeal for the promotion of your service, & a
                            desire to merit that favor with you, to which his talents & fidelity so justly entitle him. He will be able to inform
                            you on the evidence of his own observation, that the character, the principles, & the institutions of our government,
                            distinguish us essentially from the nations of Europe. Their practices can therefore be no rule for us; that the law
                            of our connection with other nations is to do justice & recieve it; to ask & to yield nothing unequal. we hold, particularly, that Nature having placed the ocean as a common
                            highway for the intercourse of nations, all have equal right to it’s use, and in the maintenance of that right, we
                            calculate neither expence nor danger. for the correctness of these principles, we appeal with confidence to the known
                            justice & high understanding of Y. E. to whom your Ambassador has reserved the ultimate judgment on them.   Colo. Lear, our
                            Consul general for the Southern coast of the Mediterranean, is accordingly instructed to repair to Tunis, & to confer on
                            the affairs which touch us mutually. he will carry with him the hope of exchanging assurances that our former treaty will
                            continue to be the law of our observance; that the commerce and intercourse between our nations will be cherished, and
                            that all our relations shall be founded in principles of equality & reciprocity, neither expecting to recieve what he
                            does not yield to the other.
                        In your letter of July 17. 1805. you reclaim a vessel which was taken, after repeated warnings,
                                endeavoring to enter Tripoli, while blockaded by our squadron. a nation is surely authorized, by the common reason of
                                mankind, to restrain all persons from passing the circumvallation by which it beleaguers it’s enemy, either by land or
                                sea, and to treat the individuals as transgressors, who attempt it by fraud or force. but our war with Tripoli being
                                over, we can now relax with safety it’s rigorous rights in confidence that being now better understood, they will
                                    in all future cases be better observed. I take pleasure
                                therefore in giving you a new proof of friendship, by waiving the right acquired to us by the hostile act of this
                                vessel. and as during her detention, she suffered unavoidable decay, I have substituted one more worthy of your
                                acceptance, in which your Ambassador will take his passage.
                  I recieved, by your Ambassador, acceptable tokens of your friendship, for which I now return my acknowledgements, with an
                            assurance that their highest value is found in the motive which offered them. permit me, in return, to offer the same
                            evidence of good will in such articles from our country as I have hoped would be most agreeable to you: and with these, my
                            prayers that God will have you, great & good friend, in his holy keeping.
                        Done at Washington &c. Twenty Eighth June
                                &c 1806.
                        
                            Th:J.
                        
                        
                    